 

June 27, 2012

 

NEVADA GOLD & CASINOS, INC.

50 Briar Hollow Lane, Suite 500w

Houston, TX 77027

Attn: Robert B. Sturges, CEO

Fax No.: (713) 621-6919

 

NEVADA GOLD & CASINOS, INC.

50 Briar Hollow Lane, Suite 500w

Houston, TX 77027

Attn: Branko Milosevic, Associate General Counsel

Fax No.: (713) 296-5070

 

Re:Amendment Number Two to Credit Agreement (this “Amendment”)

 

Ladies and Gentlemen:

 

Reference is made hereby to that certain Credit Agreement, dated as of October
7, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Nevada Gold & Casinos, Inc., a
Nevada corporation (“Parent”), NG Washington, LLC, a Washington limited
liability company (“NGWI”), NG Washington II, LLC, a Washington limited
liability company (“NGWII”), and NG Washington III, LLC, a Washington limited
liability company (“NGWIII,” and together with NGWI and NGWII, are referred to
hereinafter each individually as a “Borrower” and, individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party to
the Credit Agreement as “Lenders” (each of such Lenders, together with their
successors and permitted assigns, are referred to hereinafter as a “Lender”),
and Wells Fargo Gaming Capital, LLC, a Delaware limited liability company, in
its capacity as administrative agent for the Lenders and Bank Product Providers
(in such capacity, together with its successors and assigns in such capacity,
“Agent”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Subject to the terms and conditions contained herein, Borrowers, Agent and
Lenders have agreed to make certain amendments to the Credit Agreement.

 

Effective as of the date hereof, Parent, Borrowers, Agent, and Lenders hereby
agree to make the following amendments to the Credit Agreement:

 

1.             Schedule 1.1 to the Credit Agreement is hereby amended by
amending and restating the definitions of “Corporate Overhead” and “Management
Agreements” as follows:

 

“Corporate Overhead” means corporate overhead expense of Parent, as recorded in
accordance with GAAP.

 

 

 

 

“Management Agreements” means (a) that certain Management Agreement, dated as of
July 23, 2010, by and between NGI and Parent, (b) that certain Management
Agreement, dated as of July 23, 2010, by and between NGII and Parent, (c) that
certain Management Agreement, dated as of July 18, 2011, by and between NGIII
and Parent, and (d) the Management Agreement dated as of June 26, 2012 by and
between A.G. Trucano, Son & Grandsons, Inc. and Parent.

 

2.             Schedule 1.1 to the Credit Agreement is hereby amended by
amending and restating clause (w) of the definition of “Permitted Indebtedness”
as follows:

 

(w)      Indebtedness of Parent, NG South Dakota, and A.G. Trucano, Son &
Grandsons, Inc. in an aggregate outstanding principal amount not to exceed
$1,800,000 incurred to pay slot machine stamp device fees for slot machines
owned or operated by A.G. Trucano, Son & Grandsons, Inc.

 

3.             Schedule 1.1 to the Credit Agreement is hereby amended by
amending and restating clause (w) of the definition of “Permitted Liens” as
follows:

 

(w)      Liens on Equity Interests of NG South Dakota and A.G. Trucano, Son &
Grandsons, Inc. and the assets of NG South Dakota and A.G. Trucano, Son &
Grandsons, Inc. to secure the Indebtedness permitted pursuant to clause (w) of
the definition of Permitted Indebtedness.

 

Each Borrower hereby acknowledges and agrees that as of June 26, 2012, the
outstanding principal amount of the Term Loan is $10,500,000. For the avoidance
of doubt, the foregoing does not include any interest that is accrued and
unpaid. Effective on the date hereof, each Loan Party, for itself and on behalf
of its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges Agent and Lender, each
of their respective Affiliates, and each of their respective successors in
title, past, present and future officers, directors, employees, limited
partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any Agent or Lender would be liable if such persons or entities
were found to be liable to such Loan Party (each a “Releasee” and collectively,
the “Releasees”), from any and all claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or unforseen,
past or present, liquidated or unliquidated, suspected or unsuspected, which
such Loan Party ever had from the beginning of the world to the date hereof, now
has, or might hereafter claim to have had against any such Releasee which
relates, directly or indirectly to the Credit Agreement, any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Credit Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents. As to each and every claim
released hereunder, each of each Loan Party hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of the
provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

 

2

 

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release. Each of Loan Party further agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If any Loan
Party or any of its successors, assigns, or officers, directors, employees,
agents or attorneys, or any Person acting for or on behalf of, or claiming
through them violate the foregoing covenant, such Person, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

 

Each Borrower hereby reconfirms its obligations pursuant to Section 2.5 of the
Credit Agreement to pay and reimburse Agent for all costs and expenses
(including, without limitation, reasonable documented fees of counsel) incurred
in connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith, in each case subject to the terms and conditions of the Credit
Agreement.

 

The Credit Agreement, as amended hereby, and each of the other Loan Documents,
as amended as of the date hereof, shall be and remain in full force and effect
in accordance with their respective terms and hereby are restated, ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect. The amendments, consents, waivers and modifications set
forth herein are limited to those specified herein, shall not apply with respect
to any facts or occurrences other than those on which the same are based, shall
neither excuse future non-compliance with the Loan Documents nor operate as a
waiver of any Default or Event of Default, shall not operate as a consent to any
further or other matter under the Loan Documents and shall not be construed as
an indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by Borrower remains in
the sole and absolute discretion of Agent and Lenders in accordance with Section
14.1 of the Credit Agreement.

 

3

 

 

Each Loan Party hereby represents and warrants that (a) the execution, delivery,
and performance of this Amendment are within its limited liability company,
corporate or similar powers, have been duly authorized by all necessary limited
liability, corporate or other action of such Loan Party, and are not in
contravention of any material provision of federal, state, or local law or
regulation applicable to it, or any order, judgment or decree of any court or
other Governmental Authority binding on it, or of the terms of its charter or
bylaws, or of any material contract of such Loan Party (except as would not
reasonably be expected to have a Material Adverse Effect), (b) after giving
effect to this Amendment, as of the date hereof, no Default or Event of Default
shall have occurred and be continuing, and (c) after giving effect to this
Amendment, the representations and warranties in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

 

Each Loan party hereby (a) acknowledges and reaffirms its obligations owing to
Agent and Lenders under each Loan Document to which it is a party, and (b)
agrees that each of the Loan Documents to which it is a party is and shall
remain in full force and effect as modified hereby. Each Loan Party hereby
further ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted, pursuant to and in connection
with the Guaranty and Security Agreement or any other Loan Document, to Agent,
as collateral security for the obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such obligations, continue to be and remain collateral for such obligations from
and after the date hereof. All obligations owing by each Loan Party to Agent and
Lenders are unconditionally owing by such Loan Party to Agent and Lenders,
without offset, defense, withholding, counterclaim or deduction of any kind,
nature or description whatsoever.

 

THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, taken together, shall
constitute but one and the same Amendment. Delivery of an executed counterpart
of this Amendment by telefacsimile or other electronic image scan transmission
(e.g., “PDF” or “tif” via email) shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
image scan transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 

Each of the undersigned Guarantors consent to the amendments to the Credit
Agreement and waiver contained herein. Although the undersigned Guarantors have
been informed of the matters set forth herein and have consented to same, each
Guarantor understands that the Lender Group has no obligations to inform it of
such matters in the future or to seek its acknowledgement or agreement to future
consents or amendments, and nothing herein shall create such a duty.

 

This Amendment is a Loan Document.

 

[Signature pages to follow.]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

  

  Very Truly Yours,       

WELLS FARGO GAMING CAPITAL, LLC,

a Delaware limited liability company, as Agent and a Lender

      By: /s/ Everardo Gomez   Name: Everardo Gomez   Title: AVP

 

Accepted, acknowledged, and agreed:

 

NEVADA GOLD & CASINOS, INC.,

a Nevada corporation

  By: /s/ Robert B. Sturges   Name: Robert B. Sturges   Title: CEO    

NG WASHINGTON, LLC,

a Washington limited liability company

  By: /s/ Robert B. Sturges   Name: Robert B. Sturges   Title: Manager    

NG WASHINGTON II, LLC,

a Washington limited liability company

  By: /s/ Robert B. Sturges   Name: Robert B. Sturges   Title: Manager    

NG WASHINGTON III, LLC,

a Washington limited liability company

  By: /s/ Robert B. Sturges   Name: Robert B. Sturges   Title: Manager  

 

 

 

 

NG WASHINGTON II HOLDINGS, LLC, a Delaware limited liability company   By: /s/
Robert B. Sturges   Name: Robert B. Sturges Title: Manager

 

NG SOUTH DAKOTA, LLC, a South Dakota limited liability company   By: /s/ Robert
B. Sturges   Name: Robert B. Sturges Title: Manager

 

NEVADA GOLD SPEEDWAY, LLC, a Nevada limited liability company   By: /s/ Robert
B. Sturges   Name: Robert B. Sturges Title: Manager

 

A.G. TRUCANO, SON & GRANDSONS, INC., a South Dakota corporation   By: /s/ Robert
B. Sturges   Name: Robert B. Sturges Title: President

 

2

 

